         Case 1:19-cv-12389-DPW Document 22 Filed 05/20/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



 OLADUNNI SOREMEKUN, individually
 and on behalf of all others similarly situated,   Civil Case Number: 1:19-cv-12389-DPW

                          Plaintiff,

                    -against-

 PRINCIPE & STRASNICK, P.C.,

                          Defendant.


                                   NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached a

settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.

Dated: May 20, 2020

/s/ Yitzchak Zelman                                   /s/ Kara G. Thorvaldsen
Yitzchak Zelman, Esq.                                 Kara G. Thorvaldsen, Esq.
MARCUS & ZELMAN, LLC                                  WILSON, ELSER, MOSKOWITZ,
701 Cookman Avenue, Suite 300                         EDELMAN & DICKER, LLP
Asbury Park, NJ 07712                                 260 Franklin Street, Suite 14th Floor
Phone: (732) 695-3282                                 Phone: (617) 422-5300
Email: yzelman@marcuszelman.com                       Email: kara.thorvaldsen@wilsonelser.com
PRO HAC VICE
                                                      Attorneys for Defendant
/s/ Kevin V.K. Crick                                  Principe & Strasnick, P.C.
Kevin V.K. Crick, Esq.
RIGHTS PROTECTION LAW GROUP, PLLC
100 Cambridge Street, Suite 1400
Boston, MA 02114
Phone: (844) 574-4487
Email: k.crick@rightsprotect.com

Attorneys for Plaintiff
Oladunni Soremekun
         Case 1:19-cv-12389-DPW Document 22 Filed 05/20/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, a copy of the foregoing was filed electronically in

accordance with the Court’s Electronic Filing Guidelines. Notice of this filing will be sent to all

parties by operation of the court’s electronic filing system and electronic email. Parties may

access this filing through the court’s system.



                                                             /s/ Yitzchak Zelman
                                                             Yitzchak Zelman, Esq.
